 CUTTER LABORATORIES, INC.Cutter Laboratories, Inc. and International Long-shoremen's and Warehousemen's Union, Local6. Case 32-CA-3483December 2, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 26, 1982, Administrative Law JudgeRoger B. Holmes issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The amended complaint alleges that Respondentviolated Section 8(a)(5) and (1) of the Act by refus-ing to reduce to writing and execute the currentcollective-bargaining agreement between Respond-ent and the Union. The Administrative Law Judgerecommended dismissal of the complaint based onhis conclusion that the parties had a mutual misun-derstanding with respect to one issue and that theytherefore failed to reach a full agreement. We dis-agree with the Administrative Law Judge and, forthe reasons set forth below, we find the allegedviolation.The relevant facts are not in dispute. The partieshave maintained a collective-bargaining relation-ship since the 1940's and have executed a succes-sion of collective-bargaining agreements, the mostrecent of which was effective from September 2,1976, through September 1, 1979. In October 1977,Respondent instituted a health and welfare plan, re-ferred to as the Cutter Plan, for the benefit of itssalaried nonunit employees. The plan gave salariedemployees benefits which were in some respectssuperior to those benefits provided to unit employ-ees. Several months later, the Union demanded thatthe Cutter Plan benefits be applied to unit employ-ees. 1After several meetings, the parties resolved thebenefits issue on May 18, 1979, by executing aThe Union invoked art. XIV of the 1976-79 collective-bargainingagreement which provided: "There shall be no discrimination againstUnion members as regards participation in any present or future Compa-ny benefits granted employees of the Company generally."265 NLRB No. 78letter of understanding which stated: "EffectiveSeptember 1, 1979, the Company agrees to put intoeffect for the bargaining unit employees the samebenefits granted to the salaried employees on Octo-ber 1, 1977." The letter of understanding thenlisted the Cutter Plan benefits in the same manneras they were listed in a letter dated July 22, 1977,sent by Respondent to its salaried employees. Theletter of understanding did not, however, containthe following language from the 1977 letter: "Thepayment of benefits and the operation of the planswill be subject to the terms and conditions of theissuance contracts and/or Company policies gov-erning each plan." There is no evidence that theparties discussed including such language in theletter of understanding prior to its execution.Between August 16 and October 1979,2 Re-spondent and the Union met on 10 occasions to ne-gotiate a new collective-bargaining agreement. At abargaining session conducted on August 23, theparties mutually agreed that neither party couldsubmit new contract proposals after August 31.During these negotiations, the parties did not dis-cuss employee health benefits other than to confirmtheir prior agreement to integrate the Cutter Planpursuant to the May 18 letter of understanding.The negotiations for the new collective-bargainingagreement culminated early in the morning of Oc-tober 6, when the parties averted a strike by sign-ing a settlement agreement. The handwritten settle-ment agreement listed 14 items which the partieshad agreed upon to modify the previous collective-bargaining agreement and to form the new agree-ment. With regard to the inclusion of the CutterPlan benefits, item 13 of the settlement agreementstated: "Integrate benefits letter of 5/18/79 effec-tive 9/2/79, as part of the contract." At the timethe settlement agreement was reached, Respondentagreed to reduce the agreement to writing, andhave galley proofs prepared for a new contract. OnOctober 6, Respondent implemented all terms ofthe collective-bargaining agreement under the set-tlement agreement.Subsequent to the signing of the October 6 set-tlement agreement, the parties met five times in late1979 and early 1980 to discuss contract-relatedissues. Some issues discussed were matters of sub-stance, while others involved technicalities or spec-ification of contractual language. For example,after implementing the Cutter Plan for unit em-ployees, Respondent began utilizing a new leave ofabsence form. The new form required employees toprovide medical certification after 3 days of ab-sence rather than after 5 days of absence as pro-2 All dates hereafter are 1979 unless otherwise indicated.577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvided under the 1976-79 contract. The Union tookthe position that the 5-day requirement was proper.At an October 22 meeting, the issue was resolvedin accord with the Union's position.Pursuant to the parties' agreement, Respondentprepared galley proofs of the new collective-bar-gaining agreement and sent them to the Union inFebruary or March 1980. On March 14, 1980, theUnion sent Respondent a list of "errors and dis-putes." The list included numerous spelling andother technical errors. With regard to disputes, theletter noted three items: the disability premiumissue discussed below; "reprimand letters"; and the"literature helper classification." All matters on thelist were subsequently resolved by the parties withthe exception of the issue of whether Respondent'sobligation to pay premiums for employees on dis-ability was limited to 90 days or 1 year. The partiesultimately decided to submit the issue to bindingarbitration, as provided in the collective-bargainingagreement. The arbitration hearing was conductedJuly 28, 1980, and an award of February 2, 1981,upheld the Union's position. At the arbitrationhearing, Respondent acknowledged that it had acurrent collective-bargaining agreement with theUnion.By letter to Respondent dated April 17, 1980,the Union requested that the printed contract listcertain job classifications and their correspondingwage codes. Respondent refused the request. It isundisputed that after Respondent refused theUnion's initial request, the Union dropped thematter. At no time did the Union predicate its sign-ing the contract on Respondent's agreement to in-clude the classification codes in the printed agree-ment.Finally, on April 25, 1980, Respondent's directorof labor relations, Paul Mahan, presented the unionrepresentative with a document which stated inpertinent part:It is understood that the Cutter Comprehen-sive Employee Protection Program of benefits,in existence on September 1, 1979 will applyto I.L.W.U. Local 6 bargaining unit employ-ees.It is further understood that if at any time inthe future, limitations or qualifications to theplan as to benefits or entitlements are appliedto the Cutter Comprehensive Employee Pro-tection Program, that such limitations or quali-fications will also apply to employees coveredby this agreement.It is undisputed that the language of this document,referred to as the "caveat language," had not beena subject of the parties' previous negotiations, norwas it included in the settlement agreement or thegalley proofs prepared by Respondent. Respondentinsisted, however, and continues to insist, that thecaveat language be included in the printed con-tract. It refuses to sign the contract without thislanguage. Respondent takes the position that thecaveat language is a clarification of item 13 of thesettlement agreement, and that its insistence onsuch language is necessitated by the Union's posi-tion, apparently stated at another grievance meet-ing, that it would accept only increases, not de-creases in Cutter Plan benefits.The Administrative Law Judge found that theparties had a mutual misunderstanding about themeaning of item 13 in the settlement agreement. Hefurther found that the parties, having failed toreach a meeting of the minds about integration ofthe Cutter Plan into the contract, had failed toreach a final agreement which Respondent wouldbe required to reduce to writing and sign. We dis-agree.We reject as without merit the AdministrativeLaw Judge's assertion that there was no meeting ofthe minds or that item 13 by its terms is ambiguous.By the plain meaning of item 13, which incorpo-rates by reference the equally unambiguous May18, 1979, letter of understanding, Respondent andthe Union evinced their intention to integrate thespecifically described Cutter Plan benefits into thecollective-bargaining agreement.3Although theparties did not discuss details regarding the oper-ation of the Cutter Plan, it is clear that further ne-gotiations on the issue were not contemplated byeither party.4As far as the contract itself was con-cerned, agreement had been reached and the Octo-ber 6 terms of agreement were intended by the par-ties to be final and binding. The decision to preparethe galley proofs, the implementation of all newcontractual provisions, the parties' agreement tosubmit to arbitration an issue raised under the newcollective-bargaining agreement and directly relat-ed to integration of the Cutter Plan, and Respond-ent's admission of a contract relationship at the ar-bitration hearing were all acts which belied Re-spondent's contention that a binding agreement hadnot been reached.5s The cases cited by the Administrative Law Judge are factually distin-guishable. In those cases, the critical language itself was on its face am-biguous. In this case there is no ambiguity about the parties' intention togive the Cutter Plan benefits to unit employees, nor is the language uti-lized, i.e., "put into effect," ambiguous.4 We note that if Respondent failed to negotiate to include the caveatlanguage because of its lack of attention or carelessness, it would never-theless be held to have assented to the contract as then wntten due to the"fault" of its negotiators. See Oil, Chemical and Atomic Workers Interna-tional Union and its Local 7-507 (Capital Packaging Company), 212 NLRB98 (1974).5 See, e.g., 7brrington Construcrion Company, 235 NLRB 1540, 1545(1978).578 CUTTER LABORATORIES, INC.We also reject Respondent's contention that theUnion's April 17, 1980, request to include the jobclassification codes in the written agreement ex-cused Respondent's subsequent insistence on thecaveat language. Unlike Respondent, the Uniondropped its request, and did not thereafter refuse tosign the agreement. As a matter of law, neither Re-spondent nor the Union was privileged to insist onits respective proposal. Midvalley Steel FabricatorsInc., 243 NLRB 516 (1975). While parties maymodify a collective-bargaining agreement bymutual consent, one party may not condition sign-ing the contract on the modification. Here, Re-spondent belatedly introduced the caveat languagewhich clearly modified item 13 by adding to theterms of the letter of understanding and whichcannot be said to reflect the parties' original agree-ment. Respondent then unlawfully made the inclu-sion of the caveat language the sine qua non to itssigning the contract.We need not decide here whether the Union orRespondent is correct in its interpretation ofwhether Respondent may decrease Cutter Plan em-ployee benefits under the October 1979 contract,since there is no indication that it has attempted todo so. Rather, we specifically hold that an agree-ment was reached which integrated the Cutter Planbenefits described in the letter of understandinginto the parties' collective-bargaining agreement,and that that agreement did not include the expresscaveat language. Accordingly, we find that by re-fusing to reduce to writing and execute the collec-tive-bargaining agreement reached by the partieson October 6, 1979, Respondent has violated Sec-tion 8(aX5) and (1) of the Act.REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(5) and (1) of the Act, we shall order Respond-ent to cease and desist therefrom and to take ap-propriate remedial action to effectuate the policiesof the Act. Respondent will be directed to reduceto writing and execute the collective-bargainingagreement, upon the Union's request, and to bar-gain with the Union as the exclusive representativeof the employees in the unit described below.While we are cognizant of the fact that the com-plaint does not allege that any employees have suf-fered financial losses as a result of Respondent's un-lawful refusal to reduce to writing and sign the col-lective-bargaining agreement reached October 6,1979, in order to assure that the policies of the Actare effectuated we shall direct Respondent to giveretroactive effect to the contract to the extent ithas failed to do so, and to make whole any em-ployees who may have sustained monetary losses,with backpay to be computed in the manner setforth in Ogle Protection Service, Inc., 183 NLRB 682(1970), with interest thereon as set forth in FloridaSteel Corporation, 231 NLRB 651 (1977).6AMENDED CONCLUSIONS OF LAWInsert the following as new Conclusions of Law3 and 4:"3. By failing and refusing to reduce to writingand execute the collective-bargaining agreementbetween the Union and Respondent, as reachedand agreed upon by the parties on October 6, 1979,Respondent has engaged in and is engaging in anunfair labor practice within the meaning of Section8(aX5) and (1) of the Act."4. The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cutter Laboratories, Inc., Berkeley, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with the Union by failingand refusing to reduce to writing and sign a collec-tive-bargaining agreement reached by the partieson October 6, 1979.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act.2. Take the following affirmative action:(a) Upon request of the Union, reduce to writing,sign, and give retroactive effect to the collective-bargaining agreement reached by the parties onOctober 6, 1979, and make whole any employeescovered by the contract for any monetary lossesthey may have suffered as a result of Respondent'srefusal to reduce to writing and sign the contractin the manner set forth in the remedy section ofthis Decision and Order.(b) Upon request, bargain with the Union as theexclusive representative of all the employees in thefollowing units:All employees set forth in Appendix B of thecollective-bargaining agreement betweenCutter Laboratories, Inc., and InternationalLongshoremen's and Warehousemen's Union,See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 6, effective by its terms for the periodSeptember 2, 1976, through September 1, 1979.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords and reports, and all other records neces-sary to analyze the amount of backpay, if any, dueunder this Order.(d) Post at its Berkeley, California, place of busi-ness copies of the attached notice marked "Appen-dix."7Copies of said notice, on forms provided bythe Regional Director for Region 32, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, includ-ing all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not al-tered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Inter-national Longshoremen's and Warehousemen'sUnion, Local 6, by failing and refusing, uponrequest, to reduce to writing and to sign a col-lective-bargaining agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees ifi the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request of the Union,reduce to writing, execute, and give retroac-tive effect to the collective-bargaining agree-ment reached October 6, 1979, and WE WILLcompensate any employees covered by thecontract for any monetary losses they mayhave sustained as a result of our refusal toreduce to writing and sign the contract.WE WILL, upon request of the Union, bar-gain with the Union as the exclusive repre-sentative of the employees in the followingunit:All employees set forth in Appendix B ofthe collective-bargaining agreement betweenCutter Laboratories, Inc., and InternationalLongshoremen's and Warehousemen'sUnion, Local 6, effective by its terms for theperiod September 2, 1976, through Septem-ber 1, 1979.CUTTER LABORATORIES, INC.DECISIONROGER B. HOLMES, Administrative Law Judge: Basedupon an unfair labor practice charge filed on March 16,1981, by International Longshoremen's and Warehouse-men's Union, Local 6, the General Counsel of the Na-tional Labor Relations Board issued a complaint on April30, 1981, alleging violations of Section 8(aXl) and (5) ofthe Act by Cutter Laboratories, Inc. The General Coun-sel's complaint was amended at the hearing. (See G.C.Exhs. 14 and 15.)The hearing was held on November 9, 1981, at Oak-land, California. The time for the filing of post-trialbriefs was extended to January 13, 1982. The GeneralCounsel's motion to correct the transcript, which wasfiled with his post-trial brief, and which has not been op-posed, is hereby granted so that the record will more ac-curately reflect what was stated at the hearing.FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe Board's jurisdiction is not in issue in this proceed-ing. The Respondent is engaged in the manufacture ofpharmaceutical supplies at its facility located in Berkeley,California. The Respondent's business meets the Board'sdirect outflow jurisdictional standard.The status of the Charging Party as being a labor or-ganization within the meaning of the Act also is not indispute. Such status was admitted in the pleadings.II. THE WITNESSES AND CREDIBILITY RESOLUTIONSTwo witnesses were called to testify at the hearing inthis proceeding. They are James W. Ryder, who is abusiness agent of the Union, and Paul Mahan, who is thedirector of labor relations for the Respondent. Both ofthe witnesses demonstrated that they had extensiveknowledge of the events which gave rise to the issues in-volved in this proceeding. Understandably, they viewedthe events from different perspectives and reached differ-ent conclusions. Nevertheless, most of the pertinent factsare not in dispute. In making the findings of fact to beset forth herein, I have relied upon portions of the testi-mony from each witness. In addition, I have relied uponthe documentary evidence introduced by the parties atthe hearing and various stipulations which the partiesagreed upon.580 CUTTER LABORATORIES, INC.A. The Events Before October 6, 1979Among the facts which are not in dispute in this pro-ceeding are those which are set forth in paragraphs 6through 9 of the General Counsel's complaint. (See G.C.Exhs. I(c) and (e).) Those admitted allegations are as fol-lows:6.The employees of Respondent set forth in Ap-pendix B of the collective bargaining agreement de-scribed in paragraph 7, herein called the Unit, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.7.Since on or about the late 1940's, and at all timesmaterial herein, the Union has been the designatedexclusive collective bargaining representative of theemployees in the Unit, and since said date theUnion has been recognized as such representativeby Respondent. Such recognition has been em-bodied in successive collective bargaining agree-ments, the most recent of which was effective by itsterms for the period September 2, 1976 to Septem-ber 1, 1979.8.At all times since the late 1940's, the Union, byvirtue of Section 9(a) of the Act, has been, and is,the exclusive representative of the employees in theUnit, for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment.9.On or about August 2, 1979, Respondent, byletter, agreed to meet with the Union to bargaincollectively with it as the exclusive collective bar-gaining representative of said employees in the Unitwith respect to their rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment.Introduced into evidence as General Counsel's Exhibit2 was a copy of the collective-bargaining agreement be-tween the Union and the Respondent, which is referredto in the General Counsel's complaint paragraphs 6 and7 quoted above.General Counsel's Exhibit 5 is a copy of a letter datedJuly 22, 1977, from the Respondent's president to the sal-aried employees of the Respondent at its Berkeley andEmeryville locations. The letter describes "a program ofmajor improvements in many of our employee benefits."In October 1977 the new benefit plan went into effectfor the salaried employees of the Respondent. Introducedinto evidence as General Counsel's Exhibit 3 was a copyof a booklet entitled, "Cutter's Comprehensive EmployeeProtection Program." On the back cover of the booklet,there is a "Statement of Your Rights Under ERISA,"and also the following statement: "This booklet is intend-ed to outline the principal features of the Cutter Com-prehensive Employee Protection Program. The state-ments in this summary are subject to the terms of thecontracts between Cutter and the insurance companiesinvolved." The names of the two insurance companiesappear after that statement on the back cover.About 6 or 8 months after the new benefit plan wentinto effect for the salaried employees of the Respondent,the union business agent at that time asserted to Mahanthat the Union felt that article XIV of the collective-bar-gaining agreement between the parties entitled the bar-gaining unit employees to participate in the new benefitplan. Article XIV of the collective-bargaining agreementstated: "There shall be no discrimination against Unionmembers as regards participation in any present or futureCompany benefits granted employees of the Companygenerally." (See G.C. Exh. 2, p. 25.) Initially, Mahan didnot agree with the Union's view, but the Company andthe Union held several meetings wherein that matter wasdiscussed. The result of those meetings was a "letter ofunderstanding" between the parties. It is dated May 18,1979. A copy of that document and an addendum theretowas introduced into evidence as General Counsel's Ex-hibit 4. Among other things, the "letter of understand-ing" between the Respondent and the Union states: "Ef-fective September 1, 1979, the Company agrees to putinto effect for the bargaining unit employees the samebenefits granted to the salaried employees on October 1,1977." With regard to his view of that "letter of under-standing," Mahan said at the hearing "I was intending togive them the Cutter plan and all its aspects."Prior to October 6, 1979, representatives of the Re-spondent and representatives of the Union met for thepurpose of negotiating a new collective-bargaining agree-ment on August 16, 23, 30, and 31; September 4, 11, 13,and 14; and October 2 and 5, 1979. (See G.C. Exh. 14.)At the first negotiating session for a new contract in1979, both sides exchanged contract proposals. Duringthe second negotiating session, the parties agreed thatthere would be a cutoff date for submitting any new con-tract proposals. That cutoff date was the fourth negotiat-ing session, which was held on August 31, 1979. Copiesof General Counsel's Exhibit 3, which has been de-scribed above, were distributed to all of the Company'semployees and also copies were given to the union rep-resentatives between July and September 1979. TheUnion was not shown copies of the contracts betweenthe Respondent and the insurance companies. Accordingto Mahan, the Union did not make a request to see thoseparticular documents.B. The Events on October 6, 1979At the hearing, the parties entered into the followingstipulation, which is reflected in General Counsel's Ex-hibit 13:On various dates between August 16, 1979 andOctober 6, 1979, Cutter Laboratories and Interna-tional Longshoremen's and Warehousemen's Union,Local 6, met for the purpose of negotiating a new581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining agreement covering the em-ployees in the Unit described in paragraph 6 of theComplaint.On October 6, 1979, after a negotiating session inthe offices of the Federal Mediation and Concilia-tion Service, Cutter Laboratories and ILWU, Local6, executed a Settlement Agreement [G.C. Exh. 6]embodying the terms that the parties had agreedupon to modify the 1976 to 1979 collective bargain-ing agreement and form a new collective bargainingagreement.Cutter Laboratories agreed to reduce the agree-ment to writing and have galley proofs prepared fora new contract.Introduced into evidence as General Counsel's Exhibit6 was a copy of a document which is entitled "Settle-ment Agreement." It is dated October 6, 1979, and it issigned on behalf of both the Respondent and the Union.Prior to that agreement being reached by the parties, astrike of the Respondent's unit employees had been au-thorized, and the Respondent had been put on notice ofa strike deadline of 8 a.m. on October 6, 1979. However,there was no strike by the unit employees because of theagreement being reached that day.The "settlement agreement" between the parties ishandwritten, and it covers two pages. Among the itemsreflected in that agreement is item 13 which states: "Inte-grate benefits letter of 5/18/79 effective 9/2/79, as partof the contract." As described in the previous section ofthis Decision, the benefits letter referred to above is theone which was introduced into evidence at the hearingas General Counsel's Exhibit 4.With regard to the "settlement agreement" negotiatedbetween the parties, Mahan testified at the hearing: "Itrepresents the culmination of a little over a month's bar-gaining. The agreement was reached at the end of thesession at the Federal Mediation and Conciliation Serv-ice that was mentioned, where all of the 14 points listedhere were the points of agreement and were to be thebasis of the new contract between Cutter Laboratoriesand ILWU Local 6, and were to be incorporated intothe body of the old contract, the previous existing con-tract."C. The Events After October 6, 1979Subsequent to the signing of the "settlement agree-ment" described in the previous section of this Decision,the parties met on October 22, 1979; November 29, 1979;January 18, 1980; March 7, 1980, and April 16, 1980,"for the purpose of negotiating a collective bargainingagreement covering the employees in the unit." (SeeGeneral Counsel's amendment to complaint, which wasreceived into evidence as G.C. Exh. 14 and which wasadmitted to be true.)General Counsel's Exhibit 7 is a copy of a letter datedNovember 2, 1979, from the Union to the Respondentregarding "some problems" which pertained to the par-ties' "settlement agreement."After October 6, 1979, Ryder said there were severalindications that there were problems concerning the im-plementation of the "settlement agreement." Several dis-cussions took place between Ryder and Dave Ertmer,the Respondent's personnel manager, "about the issue ofthe leave of absence forms in particular." According tonotes made by Ryder, one such meeting took place onOctober 22, 1979. The plant nurse, Virginia Baldwin,was also present. General Counsel's Exhibit 8 is a copyof a "Request for Leave of Absence" form, which Rydersaid had not been used by Respondent for unit employ-ees prior to October 6, 1979, although that form hadbeen used for salaried employees. According to Ryder,two questions were raised at that meeting. One questionpertained to whether a medical certification was requiredafter 3 days or after 5 days of absence. That questionwas resolved in agreement with the Union's position thatno medical certification was required for the first 5 daysof an absence.Another question pertained to section 5 on GeneralCounsel's Exhibit 8. The parties stipulated: "There was adispute between the parties which existed after October6, 1979. The dispute concerned the period of time duringwhich the Company would be obligated to continue toprovide health and welfare and pay premiums thereforduring a period of disability. The union said that periodshould be 12 months. The employer said that periodshould be 3 months. It went to arbitration by agreementof the parties and the arbitrator sided with the Union andsaid it should be 12 months." (See G.C. Exh. 17, whichis a copy of a letter dated March 25, 1980, from theUnion to the Respondent, wherein the Union requestedarbitration of the issue. See further G.C. Exh. 18, whichis a copy of a letter dated April 21, 1980, from the Unionto the Respondent, wherein the Union also requested ar-bitration of the issue.) Introduced into evidence as Gen-eral Counsel's Exhibit 19 was a copy of the transcript ofthe proceedings held on July 28, 1980, before ArbitratorAdolph M. Koven. Introduced into evidence as GeneralCounsel's Exhibit 20 was a copy of Arbitrator Koven'sOpinion and Award, which was issued on February 2,1981.It was stipulated at the hearing that the Union hadmade a proper demand on the Respondent to execute acollective-bargaining agreement on terms which theUnion thought were appropriate and with which the Re-spondent disagreed. (See G.C. Exh. 11, which is a copyof a letter dated February 20, 1981, from the Union tothe Respondent. See further G.C. Exh. 12, which is acopy of a letter dated February 25, 1981, from the Unionto the Respondent.)Respondent's Exhibit I is a copy of a letter datedMarch 18, 1980, from the Union to the Respondent. Inpertinent part it states:Enclosed is a copy of the mistakes found in thecontract galley, which is referred to Errors andDisputes. If we come across any more mistakes, Iwill contact you.Those items in dispute, and especially short-termdisability, will have to be agreed upon before thelanguage can be finalized.582 CUTTER LABORATORIES, INC.General Counsel's Exhibit 9 is a copy of a documentsubmitted by the Union to the Respondent and which isentitled, "Errors and Disputes in the Galley 3-14-80."Introduced into evidence as General Counsel's Exhibit16 was a copy of a letter dated April 17, 1980, from theUnion to the Respondent wherein the Union requestedthat certain additional job classifications be made a partof the contract. Ryder explained at the hearing thatthose particular job classifications had never been includ-ed in the past contracts between the parties, although, inhis view, the matter had been resolved in a 1971 arbitra-tion proceeding. He acknowledged at the hearing thatthe subject matter of General Counsel's Exhibit 16 hadnot been raised during the 1979 contract negotiations.The Respondent did not agree to the Union's request setforth in General Counsel's Exhibit 16. According toRyder, the Union ceased to press the issue, but he statedat the hearing that the Union had never advised the Re-spondent that the Union had dropped the matter raisedin General Counsel's Exhibit 16. Ryder said, "It's adesire, but a dead issue in terms of this contract."On April 25, 1980, during a grievance meeting on an-other matter, the Respondent submitted a document tothe Union which pertained to item 13 in the October 6,1979, "settlement agreement." A copy of that documentwas introduced into evidence at the hearing as GeneralCounsel's Exhibit 10. In pertinent part, it states:It is understood that the Cutter ComprehensiveEmployee Protection Program of benefits, in exist-ence on September 1, 1979 will apply to I.L.W.U.Local 6 bargaining unit employees.It is further understood that if at any time in thefuture, limitations or qualifications to the plan as tobenefits or entitlements are applied to the CutterComprehensive Employee Protection Program, thatsuch limitations or qualifications will also apply toemployees covered by this agreement.At the hearing, Mahan gave his opinion that it hadbeen "patently obvious" that the unit employees wouldparticipate in the benefits granted to the Company's em-ployees generally, and if those benefits were changed,then the unit employees, like other company employees,would receive either increased benefits or decreasedbenefits. However, Mahan said that subsequently it wasrevealed to him that the Union's view was that the unitemployees would only receive increased benefits if bene-fits were changed by the Company, and not any reduc-tion in benefits. Mahan testified, with regard to GeneralCounsel's Exhibit 10, "The purpose of it was to clarifythe fact that the changes in those benefits could be eitherimprovements or downward changes, after I was in-formed by the Union in a grievance meeting that theywould accept only changes for the better and no possiblechanges on the down side."Mahan also testified with regard to General Counsel'sExhibit 10, which he had drafted:I consider it clarification of the contract provi-sion after the Union informed us in a grievancemeeting that they didn't intend to abide by theterms of the Cutter comprehensive protection pro-gram, that they were going to accept only changesfor the better and none for the worse.It clarifies that the Union participates in theCompany benefit program which is provided for allemployees of the Company generally, and whichmay be amended by the Company as it sees fit,either to improve the benefits or to decrease thebenefits.* * S *.It is intended to clarify item 13 on the settlementagreement when the contract was signed-the cur-rent contract which is in effect now was signed,which said that we will integrate the benefits pro-gram with the present agreement.According to Mahan, there had been no discussion ofthe Union's position regarding what became item 13during the 1979 contract negotiations. He said the issuehad not been raised by either party during the contractnegotiations, and that there had been no discussion of thebenefits plan other than simply adopting the May 19,1979, "letter of understanding." Mahan said at the hear-ing, "That's all there was. That's what we agreed to do,put that May 18, '79 package into the contract."Ryder said at the hearing with regard to the Union'sresponse to the Respondent's document which becameGeneral Counsel's Exhibit 10: "Rather rapid and sharp.This had absolutely nothing to do with the negotiations.It's six months past the time of the contract. This isproperly before us in 1982 at the time of new negotia-tions. It's completely unacceptable." Ryder summarizedthe Union's position: "That we would sign the contract ifthe corrections that had already been agreed to and thedisputes that had already been settled, in terms of ourclarifying the various issues, were put in galley form andthat General Counsel's 10 was not part of that."During the course of the hearing, the parties stipulatedthat the Respondent and the Union had met and resolvedall of the problems concerning the implementation andinterpretation of a new collective-bargaining agreementeffective during the period of 1979-82 with the provisoon that stipulation that the parties reserved the right tolitigate three issues: (1) the clause set forth in GeneralCounsel's Exhibit 10, which has been described above;(2) the job classifications referred to in General Counsel'sExhibit 16, which has been described previously, and (3)the matter regarding payment of premiums which issuewent to arbitration and which has been described previ-ously.In Mahan's view, the Respondent and the union dohave a signed contract, but "We just haven't printed it."The past practice in five contract negotiations has beenfor the parties to sign settlement agreements. Mahan saidthe printed booklets had not been signed by the parties inthe past. Mahan testified: "My position is that the con-tract is already signed and it is in effect. I will print-which I don't think is the same as signing at all. I will583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprint and issue the little yellow booklet when that caveatlanguage is in the benefits section because the Union toldme that it had no intention of abiding by the intent andthe content of that booklet." (G.C. Exh. 3.)The Respondent has made one change in the healthand welfare benefits plan since October 6, 1979, and thatwas to increase the major medical benefit maximum.D. ConclusionsIn Vallejo Retail Trade Bureau and its Employer-Mem-bers, 243 NLRB 762 (1979), Administrative Law JudgeTimothy D. Nelson, whose decision was adopted by theBoard, held at page 767:Preliminarily, it is concluded that, subjectively,the parties were on entirely different wavelengths inall of the discussions leading to and including thesigning of the May 24 letter of understanding. Thus,to the extent that "subjective" intentions are everdivinable ex post facto, the record as a whole showsthat each party approached the 1978 negotiationswith a wholly different notion of the meaning of theexpression "across-the-board."It is therefore tempting to rely uncritically on thehoary maxim of the law of contracts that, absent a"meeting of the minds," there is no mutually bind-ing agreement. The temptation is avoided, however,because the expression, "meeting of the minds" incontract law does not literally require that both par-ties have identical subjective understandings on themeaning of material terms in the contract. Rather,subjective understanding (or misunderstandings) asto the meaning of terms which have been assentedto are irrelevant, provided that the terms them-selves are unambiguous "judged by a resonablestandard." Pittsburgh-Des Moines Steel Company, 202NLRB 880, 888 (1973), and authorities cited herein.See also, e.g., Rockwell Printing and Publishing Co.,Inc. d/b/a Monument Printing Co., 231 NLRB 1215,1220 (1977), and authorities cited therein.Here, all parties point to the same instrument bywhich formal "assent" was manifested, i.e., the May24 letter of understanding; and yet, each partyurges, as previously described, that the same termshave different meanings.In the present case, the evidence reveals that the par-ties have two entirely different understandings of whatthey thought that they agreed to in item 13 of their Oc-tober 6, 1979, "settlement agreement." Perhaps due tothe lack of any discussion during the 1979 contract nego-tiations regarding that particular subject matter whichbecame item 13, the parties' understandings did not sur-face until an April 1980 grievance meeting. At that point,it finally became known that each party thought theyhad agreed to something different from that which theother party said had been agreed to.The wording of item 13 of General Counsel's Exhibit9 requires reference back to the earlier "letter of under-standing" dated May 18, 1979, which is General Coun-sel's Exhibit 4. However, the language of neither docu-ment literally precludes the contrary viewpoints subse-quently advocated by the union or by the Respondent.Of course, the Respondent also points to the statementon the back cover of the Respondent's booklet, which isGeneral Counsel's Exhibit 3. However, that statementalso does not preclude the Union's view that it had notagreed to give unilateral control to the Respondent todecrease the benefits for unit employees. On the otherhand, the Respondent apparently believed that the state-ment on the back cover was a clear indication that theRespondent could decide to increase or to decrease bene-fits for all of its employees by altering the Respondent'scontracts with the insurance companies.I conclude that there was a mutual misunderstandingby both parties of what they thought they had agreed toin item 13 of General Counsel's Exhibit 9. Particularly inthe absence of any discussion during the 1979 contractnegotiations of the subject matter of what became item13, 1 conclude that there is an ambiguity in item 13 as towhat the parties had really agreed to, and that there wastruly no "meeting of the minds" with respect to item 13.The language of the item itself and the documents re-ferred to above are not so clear as to rule out the differ-ing understandings urged by each party. Finally, I con-clude that the mutual misunderstandings by the partieswith respect to item 13 shows that the parties did notreach full agreement on all of the terms of a new collec-tive-bargaining agreement. See Butchers' Union Local120, Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO (United Employers; Inc.), 154NLRB 16, 26 (1965): "Misunderstanding exists where thewords or other acts of the parties indicate assent, but oneor both of the parties in fact intend something differentfrom what the words or acts express." Restatement, Con-tracts § 501. Administrative Law Judge Maurice M.Miller, whose decision was adopted by the Board, heldat pages 26-27 of that decision: "When such misunder-standings are due to the fault of one party, and the otherparty understands the transaction according to the natu-ral meaning of the words or other acts, both parties arebound by that natural meaning. When, however, misun-derstandings may be traced to ambiguity for which nei-ther party is to blame, or for which both parties are equal-ly to blame, and the parties differ in their understanding,their seeming agreement will create no contract." In thisconnection, see also Oil, Chemical and Atomic WorkersInternational Union and its Local 7-507 (Capital Packag-ing Company), 212 NLRB 98, 107-108 (1974). See furtherB. F. Goodrich Chemical Company, a Division of the B. F.Goodrich Company, 232 NLRB 399 (1977), where Ad-ministrative Law Judge Ralph Winkler, whose decisionwas adopted by the Board, held at 400: "What doesemerge in my opinion is a mutual misunderstanding con-cerning inclusion of the qualifying language at issue here,for which misunderstanding neither party is at fault." Seealso Sunshine Hotels Limited d/b/a Outrigger-Maui, 226NLRB 31 (1976); Construction and General Laborers No.304, Laborers International Union of North America,AFL-CIO, 228 NLRB 247 (1977).In view of the foregoing, I conclude that a preponder-ance of the evidence does not establish that the Respond-584 CUTTER LABORATORIES, INC.ent has violated Section 8(aX1) and (5) of the Act as al-leged in the General Counsel's complaint, as amended.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has not engaged in the unfair laborpractice alleged in the General Counsel's complaint inthis proceeding for the reasons which have been set forthabove.[Recommended Order omitted from publication.]585